Citation Nr: 0619715	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  05-04 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318 (West 
2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to November 
1944.  He died in February 2004.  His surviving spouse is the 
appellant.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied service connection for the 
cause of the veteran's death and entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).  

When the veteran died, he had an appeal pending regarding an 
effective date earlier than July 10, 2000 for the grant of a 
total rating based on individual unemployability due to 
service connected disability (TDIU).  In her February 2005 
Form 9 (substantive appeal) regarding the issues of service 
connection for the cause of the veteran's death and DIC 
benefits under 38 U.S.C.A. § 1318, the appellant filed a 
claim for an earlier effective date for the grant of TDIU for 
accrued benefits purposes.

In July 2005 the Board denied entitlement to service 
connection for the cause of the veteran's death and remanded 
the issue of entitlement to DIC benefits under the provisions 
of 38 U.S.C.A. § 1318 as inextricably intertwined with the 
claim for an earlier effective date for TDIU for the purpose 
of accrued benefits.

A December 2005 rating decision denied an effective date 
earlier than July 10, 2000 for TDIU on an accrued basis.  The 
appellant has not initiated an appeal of this denial of 
benefits, and the matter is not currently before the Board.  

In June 2005 the Board granted the appellant's motion to have 
this case advanced on its docket.  


FINDING OF FACT

The veteran was not in receipt of compensation at the 100 
percent rate due to service connected disability for a period 
of at least 5 years immediately following his discharge from 
active service, or for 10 or more years prior to his death.  


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. 
§ 1318; 38 C.F.R. § 3.22 (2005).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

The appellant has been notified of the reasons for the denial 
of her claim, and has been afforded ample opportunity to 
present evidence and argument with respect to the claim on 
appeal.  These actions are sufficient to satisfy the duties 
to notify and assist owed her.  As will be explained below, 
the claim lacks legal merit.  As the law, and not the facts, 
is dispositive of the claim of entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318, the duties to notify and 
assist imposed by the VCAA are not applicable to the claim.  
See Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  

Despite the foregoing, a May 2004 VCAA letter informed the 
appellant of what information and evidence would be required 
to establish entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318.  

The May 2004 VCAA letter satisfied the second and third 
elements of the duty to notify by informing the appellant 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
she was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.  

Finally, with respect to the fourth element, the May 2004 
VCAA letter stated, "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  Thus, the appellant was adequately advised to submit 
evidence in her possession pertinent to the claim on appeal.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case notice 
was timely given prior to the August 2004 rating decision.  

Further, the veteran's service medical records, VA and 
private treatment records, and death certificate, have been 
associated with the claims file.  The appellant has not 
identified, and the record does not indicate, any other 
information or evidence pertinent to the claim on appeal.  
Thus, the Board will proceed to consider the claim on the 
merits.  

Even if the VCAA duties to notify and assist were applicable 
to the claim on appeal, all identified records have been 
obtained, the appellant has been given notice of and 
opportunity to submit evidence needed to substantiate the 
claim, and the appellant has indicated that all relevant 
evidence is of record.  Therefore, further assistance would 
not be reasonably likely to substantiate the claim, and 
further notice or assistance is not required.  38 U.S.C.A. 
§ 5103A.  

II.  Analysis

DIC benefits may be awarded to a surviving spouse upon the 
service connected death of a veteran.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2005).  

If, as here, the veteran's death is determined not to be 
service connected, a surviving spouse may still be entitled 
to benefits.  Under 38 U.S.C.A. § 1318(a), benefits are 
payable to the surviving spouse of a "deceased veteran" in 
the same manner as if the death were service-connected.  

A "deceased veteran" for purposes of this provision is a 
veteran who died not as the result of the veteran's own 
willful misconduct, and who either was in receipt of, or 
entitled to receive, compensation at the time of death for a 
service connected disability rated totally disabling.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  

The service connected disability must have been (1) 
continuously rated totally disabling for 10 or more years 
immediately preceding death, (2) continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service, or (3) if the veteran was a former 
prisoner of war who died after September 30, 1999 and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b).  The total rating may be schedular or 
based on unemployability.  38 C.F.R. § 3.22.  

The VA regulation appears to be somewhat different from the 
statute in specifying that if the veteran was rated 
continuously disabled for at least 5 years immediately after 
death, he must also have died within at least five years of 
service.  38 C.F.R. § 3.22(a)(2)(ii) (2005).

The regulation is consistent with the version of 38 U.S.C.A. 
§ 1318 in effect prior to November 30, 1999.  The previous 
version provided that if the total disability was in effect 
for less than 10 years preceding death, it must have been in 
effect for five years immediately following service.  
38 U.S.C.A. § 1318(b)(2)(i)-(ii) (West 1991).

"Entitled to receive" means that at the time of death, the 
veteran had a service connected disability rated totally 
disabling by VA but was not receiving compensation for any of 
various administrative reasons delineated, or if the veteran 
had applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error (CUE) in a VA decision regarding the issue of service 
connection, disability evaluation, or effective date.  
38 C.F.R. § 3.22(b).  

The appellant has not contended, nor is there any evidence of 
record, that the veteran was a prisoner of war.  Thus, 
38 U.S.C.A. § 1318 benefits cannot be awarded on this basis.  

At the time of his death, the veteran was service connected 
for post-traumatic stress disorder (PTSD), evaluated as 70 
percent disabling, effective July 10, 2000, and was in 
receipt of TDIU, also effective July 10, 2000.  Thus, the 
veteran was not in receipt of a total evaluation for 10 years 
immediately preceding death, as required to establish 
entitlement to DIC benefits under 38 U.S.C.A. § 1318.  

TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is rated at 40 percent or 
more and there is sufficient additional service connected 
disability to bring the combined rating to 70 percent or 
more.  When these percentages are not met, consideration may 
be given to entitlement on an extraschedular basis, taking 
into account such factors as the extent of the service 
connected disability, and employment and educational 
background.  It must be shown that the service connected 
disability produces unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

The appellant's representative argued in the October 2004 
notice of disagreement (NOD), that the veteran was rated 100 
percent disabled on release from active duty, that he last 
worked full time in July 1985, and that he was found to be 
unemployable on VA examination in November 1995.  

In regard to the first contention, review of the claims file 
reveals that the veteran was awarded service connection for a 
nervous condition, evaluated as 50 percent disabling, by 
rating decision in November 1944.  This evaluation was 
subsequently reduced to 10 percent in a November 1946 rating 
decision.  Therefore, there is no evidence to support the 
contention that the veteran was in receipt of a total 
evaluation for any period, let alone for 5 years, immediately 
following discharge from service.  DIC benefits are not 
warranted on this basis under the statute or regulation.  
38 U.S.C.A. § 1318(b)(2)(ii); 38 C.F.R. § 3.22(a)(2)(ii).  

In regard to the argument that the veteran had been 
unemployed since July 1985, and that he was found to be 
unemployable on VA examination in November 1995, it is 
unclear whether or not the veteran's representative is 
alleging CUE in the April 1996 rating decision, which, based 
on the November 1995 VA examination, granted an increased 
evaluation of 50 percent for the veteran's nervous condition, 
effective in September 1993.  

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  To 
find CUE, the correct facts, as they were known at the time, 
must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at that time was 
incorrectly applied.  The error must be undebatable and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  Allegations 
that previous adjudications have improperly weighed and 
evaluated the evidence can never give rise to the stringent 
definition of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a); Pierce v. Principi, 240 F. 3d 1348 (Fed. Cir. 
2001); Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. 
Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 
(1993); Russel v. Principi, 3 Vet. App. 310 (1992).  

At the time of the April 1996 rating decision, the evidence 
of record included a February 1993 claim for service 
connection for hearing loss and tinnitus in which the veteran 
indicated that he was retired and that he had last worked in 
January 1985.  VA outpatient treatment records from March to 
August 1993 reflected treatment for hearing loss and 
tinnitus, but made no mention of a psychiatric disorder or 
employability of the veteran.  VA psychiatric and 
audiological examinations in June 1993 make no mention of the 
veteran's employment situation.  

Specifically, the June 1993 VA psychiatric examination 
revealed that the veteran did not appear to be hallucinated 
or delusional and there did not appear to be any avertive 
evidence of psychosis.  He admitted to feelings of depression 
and anxiety throughout the examination, and appeared to be 
hypervigilant and overly cautious.  Recent and remote memory 
were grossly intact.  Insight was superficial to absent and 
judgment was fair.  The VA examiner concluded by stating that 
the veteran had a history of a nervous breakdown perhaps with 
a psychotic break during service and at the present appeared 
to have residuals of this psychotic episode.  The Axis I 
diagnosis was residual psychosis.  

The veteran again underwent VA psychiatric examination in 
November 1995.  He reported that he continued to have 
problems with anxiety and depression, with dreams regarding 
his being in New Guinea and intrusive memories during the 
day.  

Mental status examination revealed the veteran to be 
cooperative but agitated, anxious and depressed appearing.  
He was not hallucinated or delusional and not psychotic.  His 
mood and affect were both depressed and he admitted to 
feelings of suicidal ideation, but denied homicidal rage.  
Recent and remote memory were grossly intact, but recent 
memory was impaired by decreased concentration span.  Insight 
was superficial and judgment was fair.  The diagnosis was 
PTSD, severe, and a Global Assessment of Functioning (GAF) 
score of 36 was assigned.  The examiner noted that the 
veteran was unemployable by virtue of his symptomatology.  

At the time of the April 1996 rating decision PTSD was 
evaluated as 100 percent disabling when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature before.  
Demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).  

A 70 percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  Id.  

A 50 percent evaluation was for application where the ability 
to establish or maintain effective or favorable relationships 
with people was considerably impaired.  By reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  Id.  

Based on the medical evidence of record at the time, even if 
the appellant's statements could be read as an allegation of 
CUE there is no evidence that the veteran either met the 100 
percent criteria for PTSD or was unemployable due to his 
service connected disability 10 years prior to his death in 
February 2004.  In fact, the first evidence of increased 
symptomatology of PTSD, and of a link between PTSD and 
unemployability is from the November 1995 VA examination, 
which was less than 10 years prior to the veteran's death.  
The appellant's representative appears to have conceded this 
point in his July 2003, VA Form 646.  Thus, DIC benefits 
under 38 U.S.C.A. § 1318 are not warranted.  

There is no basis for finding that the veteran had service 
connected disability rated as totally disabling for at least 
10 years prior to his death, or five years immediately 
following service.  As such, the preponderance of the 
evidence is against the claim.  Reasonable doubt does not 
arise and the claim is denied.  


ORDER

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318 is 
denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


